           CIVIL CAUSE FOR STATUS CONFERENCE (Tel)

BEFORE: JOAN M. AZRACK, U.S.D.J.
DATE: 8/6/2020              TIME: 11:30 AM                          TIME IN COURT: 20 min.

CASE:          Tanza et al v. Garda Security, Inc. et al
               15-cv-04394-JMA-AYS

               Tanza et al v. Garda CL Atlantic, Inc.
               17-cv-03185-JMA-AYS

APPEARANCES:           For Plaintiffs: Kyle Pulis
                                       Michelle Aulivola (for Neil Frank)

                       For Defendant: Jessica Travers

FTR:

☒       Case called.
☐       Counsel present for all sides.
☐       Briefing schedule set:
                 Moving papers served by:
                 Response:
                 Reply:
                  Moving party is responsible for filing the fully briefed motion on ECF and
                     providing courtesy copies to Chambers.
☐       Case to be referred to the Magistrate Judge for
☐       Jury selection and trial scheduled for
☐       A further telephone status conference is scheduled for . Counsel for the plaintiff shall
        initiate the call and contact Chambers at 631-712-5600 when all parties are on the line.
☒       Other: Steven Moser failed to appear. Settlement discussed.
